United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                July 19, 2004
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-30676
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                                versus

KEITH HUNTER,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                        USDC No. 02-CR-281-ALL-I
                          --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Keith Hunter appeals the sentence imposed after he pleaded

guilty to three counts of trafficking in cocaine, heroin, and

marijuana.     He contends that there was no valid basis for the

district court’s upward departure from the recommended sentencing

guideline range based on the facts of his particular case and that

the degree of departure was excessive.    We affirm.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-30676
                                 -2-

     We review de novo whether there was a sufficient basis for the

departure, while the degree of departure is reviewed for abuse of

discretion.1

     The district court appears to have relied in part on Hunter’s

extensive prior arrest record, contrary to U.S.S.G. § 4A1.3.

However, any error was harmless.       The district court properly

relied on the similarity of Hunter’s prior convictions to the

present     conviction,   Hunter’s   failure   to   satisfy     parole

requirements, and the lack of a deterrent effect of prior lesser

punishments.2    The court’s reliance on these valid and sufficient

reasons convinces us that the court would have imposed the same

sentence even without reliance on any invalid factors.3

     We also conclude that the degree of departure, from a range of

33-41 months to 87 months, was not unreasonable or an abuse of

discretion.4

     The judgment of the district court is AFFIRMED.




     1
       See 18 U.S.C. § 3742(e); United States v. Bell, __F.3d__,
No. 03-20194 (5th Cir. May 19, 2004), 2004 WL 1114580, *3.
     2
       See United States v. De Luna-Trujillo, 868 F.2d 122, 125
(5th Cir. 1989) (similarity); United States v. Lee, 358 F.3d 315,
328-29 (5th Cir. 2004) (prior lenient penalties); United States
v. Ford, 996 F.2d 83, 87-88 (5th Cir. 1993) (“repeated parole
violations”).
     3
         Williams v. United States, 503 U.S. 193, 203 (1992).
     4
       Cf. United States v. Rosogie, 21 F.3d 632, 633-34 (5th
Cir. 1994); United States v. Daughenbaugh, 49 F.3d 171, 174-75
(5th Cir. 1995).